Citation Nr: 1237090	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  09-49 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as impairment of ability to control rage reaction due to in-service asphyxia.  

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected lumbar fracture residuals and associated lower extremity neurological abnormalities.

3.  Entitlement to service connection for aggravation of a cervical spine disorder by a service-connected disability.

4.  Entitlement to an effective date earlier than December 2, 2005 for the grant of service connection for erectile dysfunction and the grant of special monthly compensation (SMC) for loss of use of a creative organ.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1964 to October 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Reno, Nevada.

The Veteran presented testimony at a hearing chaired by RO personnel in June 2009.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran also initiated appeals of the RO's denial of service connection for thoracic kyphosis, service connection for bilateral carpal tunnel syndrome, a separate compensable evaluation for ankylosis of the lumbar spine, and an additional 10 percent rating for deformity of a vertebral body; however, the Veteran withdrew his appeal in writing as to those issues in June 2009.  Therefore, as of that date, the appeals as to those issues have ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29 (1996) (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

In February 2012, the Board remanded these issues for additional evidentiary development.  They have since been returned to the Board for further appellate action.  The Board also decided several other issues on appeal at that time.  The Board denied service connection for a cervical spine disorder on direct and secondary bases.  The Board also denied service connection for neurogenic bowel, subconjunctival hemorrhages, and hair loss.  The Board denied entitlement to special monthly compensation based on the loss of use of both feet, entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment or adaptive equipment only.  The Board also granted service connection for erectile dysfunction, and dismissed an appeal as to the propriety of the reduction of the appellant's disability compensation benefits due to incarceration for conviction of a felony from 1990 to 1994.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2011). 

The issue of entitlement to effective dates earlier than December 2, 2005 for the grant of service connection for erectile dysfunction and the grant of SMC for loss of use of a creative organ are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  In an August 1997 decision, the Board denied service connection for PTSD, as well as impulse control disorder, sociopathic personality disorder, somatoform disorder, dysthymia, major depression, bipolar depression, adjustment disorder, substance abuse disorder, paranoid disorder, dementia associated with alcoholism, mixed personality disorder with paranoid antisocial and borderline features, psychogenic pain disorder, passive-aggressive personality disorder, bipolar disorder, depression, hypochondriasis, and passive aggressive personality disorder. 

4.  The evidence associated with the claims file subsequent to the August 1997 Board decision, to the extent that it is not cumulative and redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and/or does not raise a reasonable possibility of substantiating the claim.  

5.  The Veteran did not sustain a left knee injury in service.

6.  Symptoms of a left knee disorder were not chronic in service.

7.  Arthritis of the left knee did not become manifest within a year of service separation. 

8.  Symptoms of a left knee disorder have not been continuous since service separation.

9.  The Veteran's current left knee disorder is not related to service and is not related to or permanently worsened by any service-connected disability.

10.  The Veteran's current cervical spine disorder was not permanently worsened by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for a psychiatric disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A left knee disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated; a left knee disorder is not proximately due to, the result of, or aggravated by, any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  A cervical spine disorder was not aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a September 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the service connection claims.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was provided notice in February 2012 regarding the date and bases of the previous denial of his claim for service connection for an acquired psychiatric disorder.  The notice informed the Veteran of the basis for the prior denial of the claim.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the February 2012 letter provided the notice required by the Kent decision.  Subsequent to the notice, and prior to return of the case to the Board, the claim was readjudicated by the RO in July 2012.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.  In addition, the Veteran notified the RO that he had been receiving disability benefits from the Social Security Administration (SSA) since 1988, and the RO requested and obtained records associated with the grant of SSA benefits.  

Regarding specific private treatment records, in September 2006, the Veteran identified treatment records from C.R.L., D.O., records from B.H.V., M.D., records from B.A.B., M.D., and records from N.R.A., M.D.  The identified records were requested and obtained by the RO.  The Veteran also identified treatment records from J.W., D.O.  The RO made two requests for those records, in September 2006 and November 2006.  The RO notified the Veteran of its attempts and of the negative results.  It also notified him that he could obtain and submit the records himself.  The Board finds that this satisfied VA's duties under 38 C.F.R. § 3.159(e).  

In addition, the Veteran was afforded a VA examination as to the claimed cervical spine and left knee disorders.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  As service connection for a psychiatric disorder is not being reopened, an examination regarding that claim is not necessary.  38 C.F.R. § 3.159(c)(4)(C)(iii).

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by (1) providing notice consistent with Kent regarding the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as impairment of ability to control rage reaction due to in-service asphyxia; by (2) scheduling the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the claimed left knee disorder and to determine whether a fall in December 2000 worsened the cervical spine disorder beyond its normal course.  Regarding the requested opinion, the examiner addressed the Veteran's reports of an altered gait due to his service-connected low back disability and onset of knee pain resulting therefrom.  The examiner acknowledged and addressed the service treatment records, which document left knee swelling in May 1964 but normal clinical findings at service separation.  The examiner acknowledged and addressed the Veteran's account of having fallen and injured his neck in December 2000.  The examiner also addressed imaging reports before and after the December 2000 fall.

In addition, the VA examiner offered an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current left knee disorder is causally or etiologically related to the Veteran's active service, or causally or etiologically related to any service-connected disability.  Having found no causal or etiological relationship, the examiner also offered an opinion as to whether the left knee disorder was worsened beyond the normal progress of the disorder by any service-connected disability.  

The VA examiner also offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's cervical spine disorder was worsened beyond the natural course of the disorder by a fall in December 2000.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Allen, 7 Vet. App. at 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed left knee disorder or cervical spine disorder are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Reopening Service Connection for a Psychiatric Disorder

Regarding the application to reopen, the Veteran asserts that, as a residual of oxygen deprivation following an in-service crush injury, he incurred an impairment of the ability to control rage, and that this has resulted in psychiatric impairment.  He also asserts that his experience of being struck by a bomb bay door under an aircraft while aboard the U.S.S. Kitty Hawk resulted in PTSD.

The RO initially denied a claim for service connection for a psychiatric disorder in a February 1991 rating decision.  A subsequent attempt to reopen the claim was reopened and denied on the merits in a December 1994 RO decision.  The Veteran appealed the December 1994 RO denial, and in an August 1997 decision, the Board denied service connection for PTSD.  

At the time of the August 1997 Board decision, the evidence of record included the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions regarding the claim.  The service treatment records confirmed the Veteran's injury aboard the U.S.S. Kitty Hawk while it was stationed off the coast of San Diego.  In finding that service connection was not warranted, the Board addressed not only the purported diagnosis of PTSD, but other psychiatric diagnoses including impulse control disorder, sociopathic personality disorder, somatoform disorder, dysthymia, major depression, bipolar depression, adjustment disorder, substance abuse disorder, paranoid disorder, dementia associated with alcoholism, mixed personality disorder with paranoid antisocial and borderline features, psychogenic pain disorder, passive-aggressive personality disorder, bipolar disorder, depression, hypochondriasis, and passive aggressive personality disorder.  The Board specifically found that a diagnosis of PTSD was not substantiated.  

The evidence cited by the Board included a 1987 private evaluation which included a diagnosis of PTSD based on the Veteran's purported service in Vietnam.  This was found by the Board to be not credible, as the Veteran had no service in Vietnam.  A March 1988 diagnosis of PTSD was based on an account of the Veteran's account of survivor guilt over his ship and crew being lost in battle.  Again, the Board determined that the reported stressor was not credible.  A September 1988 Vet Center counseling record included the Veteran's account of his stressor as the experience of being struck by a bomb bay door aboard the U.S.S. Kitty Hawk.  

Other evidence of record in August 1997 included psychometric testing conducted between October and November 1989, during a period of incarceration.  This revealed diagnostic impressions of hypochondriasis and somatoform disorder.  Other clinical records from this period included diagnoses of PTSD without addressing stressors, as well as findings that the criteria for PTSD were not met.  An October 1992 psychological assessment included diagnoses of dysthymia, major depression, bipolar depression, adjustment disorder, substance abuse disorder, and paranoid disorder, as well as PTSD; however in August 1994, the same psychologist clarified that the Veteran's psychiatric disorder was best categorized as borderline.  He explained that the Veteran had read his "'bible,' the DSM-III, devoutly" and picked up a slew of labels, including PTSD.  In a March 1997 personal hearing, the same psychologist indicated that the Veteran may have had the oxygen flow to his brain interrupted by the 1965 injury, and this could explain his personality distortions.  

A VA psychiatric examination in December 1993 reveals the Veteran's account of his injury aboard the Kitty Hawk in 1965 as well as a stressor of his fear of being given a spinal tap while being treated for his injuries, and hearing that over 600 people from his unit had been injured in a ship collision while he was being treated.  The examiner concluded that the Veteran does not have PTSD, but had a passive-aggressive personality disorder, which at times gave rise to symptoms the Veteran confused with PTSD.  Axis I diagnoses included bipolar disorder by history and psychogenic pain disorder by history.  

Based on the above evidence, the Board concluded in August 1997 that many of the Veteran's alleged stressors, in particular, those involving his presence in Vietnam and loss of life of members of his unit, were not credible.  Other stressors, such as his fear of having a spinal tap, had not been clinically linked to a PTSD diagnosis.  While the stressor of the 1965 injury was substantiated, the Board concluded that the weight of the evidence was against a diagnosis of PTSD, and concluded that no other psychiatric diagnosis had been linked to service.  

As reconsideration of the Board's August 1997 decision has not been ordered and no other exception to finality applies, that Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran requested to have the previously denied claim reopened in December 2005.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In addition to numerous duplicate copies of evidence previously considered, the evidence received since the August 1997 Board decision includes additional VA treatment records, SSA records, private treatment records, and additional written assertions from the Veteran.  The Board finds that the VA and private treatment records are not new and material for purposes of reopening of the claim.  To the extent that they are not duplicates of records previously considered, they do not address the question of whether a diagnosis of PTSD is substantiated, or whether any other psychiatric disorder is related to service.  

The Board acknowledges that the Veteran has submitted service treatment records in his possession at various times prior to and since the August 1997 Board decision.  While some of these records pertain to the 1965 injury, as noted above, the pertinent details of that injury were already of record and were acknowledged by the Board in August 1997.  Indeed, the Board's decision included a discussion of the March 1997 testimony of the psychologist who indicated that the Veteran may have had the oxygen flow to his brain interrupted by the 1965 injury, and the opinion that this could explain his personality distortions.  In essence, the claim was not denied in August 1997 on the basis that the 1965 injury did not occur, or that it did not result in restricted oxygen flow.  The alleged stressor was acknowledged to have occurred.  The claim was denied for lack of a nexus of current disability to service.  Accordingly, additional service records are not relevant as they address an element of the claim that has already been substantiated.  See 38 C.F.R. § 3.156(c).

The evidence received since the August 1997 decision includes many duplicate copies of psychiatric treatment and counseling reports that were already of record.  In addition, the Board has received mental assessments of the Colorado State Hospital dated in January 1989, which was not of record previously; however, that report includes the Axis I diagnosis of dementia associated with alcoholism, and opioid abuse, as well as an Axis II mixed personality disorder with paranoid, antisocial, and borderline features.  Vet. Center summaries of counseling in June 1987 and July 1987 address the Veteran's nightmares of the 1965 accident, but do not include any psychiatric diagnosis.  A July 1987 telephone dictation medical report of the Colorado Department of Social Services includes a diagnosis of dysthymic disorder, and the examiner's opinion that a diagnosis of PTSD is not warranted.  Such evidence is not new and material as it does not raise a reasonable possibility of substantiating the claim.  

The Veteran has submitted additional written argument since the August 1997 decision, and has identified additional stressors related to his service; however, the basis for the August 1997 denial was not that a stressor could not be verified, but that a diagnosis of PTSD was not substantiated.  Thus, the identification of additional stressors does not relate to an unestablished fact necessary to substantiate the claim.  
The Board has considered whether any of the additional evidence might provide a basis to reopen the claim in light of the amended regulations for service connection for PTSD.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  

Once again, the Board reiterates that the basis for the August 1997 denial was not that a stressor could not be substantiated, but that there was no relationship between a psychiatric disorder and the stressor (injury aboard the USS Kitty Hawk in 1965).  Moreover, the acknowledged stressor of the 1965 injury occurred while the Veteran's ship was stationed off the coast of the United States, and did not involve fear of hostile military or terrorist activity, but an accident where the Veteran was trapped in the landing gear of an aircraft.  

The Board also acknowledges the Veteran's August 2012 correspondence in which he asserted that new and material evidence should not be required to reopen the claim, as the prior Board decision only addressed a claim for service connection for PTSD.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Here, as set out above, at the time of the final August 1997 Board decision, there were numerous psychiatric diagnoses of record, including the specific diagnosis asserted by the Veteran in the current claim, i.e., interference with oxygen supply to the brain resulting in personality changes.  That account was specifically addressed in the 1997 Board decision.  While the Board styled the claim as entitlement to service connection for PTSD, that was not the only diagnosis addressed on the merits in the 1997 Board decision.  Accordingly, new and material evidence is required as to the claimed interference with oxygen supply to the brain.  

In sum, the Board finds that, to the extent that the additional evidence received since the August 1997 Board decision is not cumulative or redundant of evidence already of record in August 1997, such evidence does not address the unestablished fact of whether a diagnosis of PTSD is supported.  It also does not address whether any psychiatric diagnosis other than PTSD is related to service.  Such additional evidence, therefore, does not raise a reasonable possibility of substantiating the claim, and it is not material for purposes of reopening of the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a psychiatric disorder, to include PTSD, has not been received.  As such, the Board's August 1997 decision remains final, and the appeal must be denied.  As additional evidence has not met the threshold requirement of being new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Analysis of Service Connection for a Left Knee Disorder

Concerning the question of in-service disease or injury, the Veteran complained of left knee swelling in service.  He also maintains that his left knee disorder resulted from his service-connected low back disability, and it is uncontested that service connection is in effect for a low back disability.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left knee injury in service, symptoms of a left knee disorder were not chronic in service, and symptoms of a left knee disorder have not been continuous since service separation.  The evidence shows post-service onset of left knee disorder in 1982, due to a skiing injury.  

Service treatment records reveal that the Veteran was seen in May 1964 at the dispensary for complaint of trouble with left knee, described as "knee swells up sometimes," with duration of one year.  No knee injury was described.  There were no objective findings on examination.  There are no subsequent complaints regarding the left knee.  When examined for service separation in October 1965, the Veteran's lower extremities were found to be clinically normal.  

After service, the first reference to a left knee injury came in the form of the Veteran's claim for service connection in November 1984.  The claim was denied in a February 1985 RO rating decision, which the Veteran appealed.  In an April 1987 decision, the Board denied service connection for a left knee disorder on the basis that the in-service symptoms resolved prior to service separation and there was no etiological relationship between the post-service left knee disorder and service, and on the basis that there was no etiological relationship between the post-service left knee disorder and the service-connected back disorder.  

In an April 1988 treatment record, the Veteran reported that he had fractured his left ankle in a motorcycle accident in 1977 and had undergone surgery for his left knee in 1982.  An October 1990 psychiatric evaluation from the Colorado State Hospital reveals the Veteran's report that he sustained a left-knee skiing injury in 1982, which resulted in an arthroscopy and cartilage removal by scope.  The Board notes that this was shortly before the Veteran filed his first claim for service connection for a left knee disorder.  

While the Veteran has, in conjunction with his current claim, maintained that he has experienced left knee symptomatology continuously since service, this conflicts with his report in October 1990.  The Board finds that the contemporaneousness of the October 1990 account is significant.  Furthermore, because the Veteran was then seeking only medical treatment from a non-VA source, it seems more likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran has presented his account to VA, this was in the context of a claim for benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate the onset of left knee symptoms as he remembers it.  Thus, his competency is not at issue.  Rather, it is the credibility of his account presented to VA which the Board finds is lacking.  Simply put, the report of October 1990 report is more convincing than the Veteran's statements made in support of a claim for monetary benefits.  The Board also finds that, as the onset of the left knee disorder is in 1982, and there is no diagnosis or X-ray evidence or other evidence of arthritis within one year of service separation, arthritis of the left knee was not manifest within a year of service separation for purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the weight of the evidence demonstrates that the Veteran's current left knee disorder is not related to service and is not related to or permanently worsened by any service-connected disability.  The Board sought a medical opinion on this question in its February 2012 remand.  The report of VA examination in May 2012 reveals that the examiner acknowledged the Veteran's complaint of left knee swelling in 1964, and that the Veteran had no complaints regarding the left knee at service separation.  The examiner also acknowledged the Veteran's reported fall in December 2000, which the Veteran attributes to a service-connected disability.  The examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the in-service injury, and was less likely than not proximately due to or a result of the Veteran's service-connected low back disability.  

The rationale in finding that the left knee disorder was not related to service was that a review of service treatment records showed only one complaint of left knee swelling in 1964 and no evidence for or complaints of a chronic left knee condition on the service separation physical.  According to the VA examiner, the first mention in the evidentiary records for a left knee problem is noted in a report from the Colorado Department of Corrections.  A subjective history is reported at that time of a skiing accident in 1982 that resulted in surgical removal of cartilage from the left knee.  Records indicate that a radiology report of 2002 was reviewed on January 14, 2003 when the Veteran complained of "long time pain and recent injury" status post injury in 1982, indicating that the Veteran had suffered an additional injury to the left knee sometime around January of 2003.  

According to the VA examiner, medical records are silent for a chronic left knee condition at the time of the service separation in 1965 and intercurrent records reveal no complaints until 17 years later when there is a skiing accident.  Based on this evidence, the examiner opined that the Veteran's current left knee condition is less likely than not casually or etiologically related to the Veteran's active service, and is less likely than not causally or etiologically related to any service-connected disability.  

The examiner further opined that there is no clinical or diagnostic evidence that indicates the left knee disorder has been worsened beyond the normal progression of the disorder by any service-connected disability to include the lumbar spine.  The rationale for this opinion was that a review of the past radiology reports indicates onset of degenerative joint disease in the left knee in 2002 and evidence for onset of degenerative joint disease in the right knee the following year, indicating a pattern of normal wear and tear on the knee joints.  Moreover, the most recent right knee radiographs show mild to moderate degenerative changes, which is fairly symmetrical in location and severity to the left knee.  The examiner also noted that the Veteran suffered a skiing accident in 1982 and had surgery that same year for removal of cartilage in that knee.  According ot the medical reference book Differential Diagnosis for Physical Therapists, Goodman and Snyder, 2003:

A complete meniscectomy may increase the rate of degenerative changes to the articular surface and often leads to increased instability of the knee.  In addition, blood vessels and nerves around the knee may be injured and cause numbness or weakness in the leg below the knee.  The complication rates for arthroscopic meniscectomy range from .5 percent to 1.7 percent.  It is important to note that even though arthroscopic meniscectomy and repair are now the standard of care, having the procedure performed arthroscopically does not automatically mean recovery will be short and/or easy.  

According to information published in Orthopaedic Examination, Evaluation, & Intervention, McGraw Hill, copyright 2007: 

The meniscus forms a buffer between leg bones (the tibia, fibula, and femur); serves as a shock absorber; assists in lubrication of the joint; and limits the joint's flexion, extension, and rotation.  Twisting or hyperflexion of the joint are the most common causes of meniscal tears.  The location and type of tear determine how much of the meniscus needs to be removed.  The entire meniscus is rarely removed due to the increased risk of knee instability and osteoarthritis.  

The VA examiner reasoned that, on clinical assessment of January 5, 1987, it was noted that the Veteran favors the right leg and in April 1996, the Veteran was service connected for residual paresthesia and weakness of the right lower extremity.  Plain films of the left knee in July 23, 2002 (20 years after meniscectomy) confirm narrowing of the lateral compartment of the femorotibial joint space with marginal spur formation.  This finding of degenerative joint disease in the left knee is in line with the medically expected increased risk for osteoarthritis following a meniscectomy.  In addition, it appears that the Veteran had a subsequent injury to the left knee around the end of 2002 or beginning of 2003 as records show that the prior radiology report of 2002 was reviewed on January 14, 2003 when the Veteran complained of "long time pain and recent injury" status post surgery in 1982.  While the examiner acknowledged that the Veteran injured his back in the mid-1960's with subsequent reports of favoring the right lower extremity since that time due to right leg weakness associated with radiculopathy, he noted that a review of the claim file fails to show onset of degenerative joint disease or other pathology in the left knee between the back injury in the 1960's and the skiing injury some 20 years later, although the Veteran reports that he was limping and favoring the right leg during that 20 year stretch.  Degenerative changes in the left knee are shown to be present many years after the meniscectomy procedure in 1982 and this is consistent with the known medical risk factors related to meniscectomy procedures, without clinical or diagnostic evidence that the left knee condition has been permanently aggravated beyond its normally expected medical progression due to an altered gait or favoring the right lower extremity associated with the service-connected back condition.  

The Board finds that the May 2012 VA opinion is persuasive regarding the question of etiology.  The VA examiner provided a clear, well-reasoned opinion that addresses direct incurrence, secondary incurrence, and secondary aggravation.  While the Veteran believes that his left knee disorder is related to service, or alternatively is related to an altered gait due to his back disability, his opinion in this regard is based on a factually inaccurate premise which does not account for documented 1982 post-service injury and the Veteran's previous description of onset of symptoms at that time.  As such, the Veteran's opinion regarding etiology is not credible or of probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board acknowledges the Veteran's August 2012 correspondence, in which he disputed the May 2012 VA examiner's assessment of his February 2002 X-ray results as in line with the medically expected increased risk for osteoarthritis following a meniscectomy.  While the Veteran asserted that this is a "normal VA bigoted examiner view and report" as a means of expressing his disagreement with the opinion, he has not indicated any specific irregularity or inadequacy of the examination or examiner.  The Courts have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).

The Board finds that establishing the etiology of a knee disorder and attribution of symptoms to a specific injury versus natural progress of the existing disorder are not matters capable of lay observation, but require medical knowledge.  For these reasons, the Board favors the findings of a trained neutral clinician over the Veteran's assertions.  

In sum, the weight of the evidence demonstrates that the Veteran did not sustain a left knee injury in service; symptoms of a left knee disorder were not chronic in service; symptoms of a left knee disorder have not been continuous since service separation; and the Veteran's current left knee disorder is not related to service and is not related to or permanently worsened by any service-connected disability.  As such, service connection for a left knee disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Service Connection for Aggravation of a Cervical Spine Disorder

In a September 1997 decision, the Board has previously denied service connection for a cervical spine disorder on direct service connection and secondary service connection bases.  In denying the claim on a secondary service connection basis, the Board found that the cervical spine disorder predated a December 2000 fall (claimed as caused by service-connected disability) to which the Veteran attributes the onset of the cervical spine disorder.  The Board decision was final when issued in September 1997.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  Accordingly, the Board's decision in the current appeal is limited to the question of whether the December 2000 fall resulted in a permanent worsening of (aggravation by) the cervical spine disorder.  

In an April 2005 letter, the Veteran reported his account of the December 2000 fall.  He reported that he was stretching while standing in his living room, and this caused the lumbar vertebral area to impinge upon the right-side sciatic nerve.  According to the Veteran, this in turn caused a "fire-like" sensation to instantly shoot down the right leg, which instantly went "dead numb."  The resulting fall was over backwards in a stumbling backward-step attempt, but the right leg had become "paralyzed" and unable to support him.  Also, there was a foot stool behind where he stood, and an end table.  According to his account, as he stumbled falling backward, the end table caught him in the back of the left lower leg; the foot stool caught the lower part of the right lower leg.  This caused his feet to be knocked off the floor, "flipping me over backward airborne."  

Continuing the Veteran's account, as he was falling, before his body contacted any solid surface, such as the floor, the back of his head contacted the seat area of a chair (recliner) causing his neck to "violently snap in a chin to chest motion," and sending a "fire-like" shock sensation thru his neck, face, shoulders, and arms.  Then, according to the Veteran's account, his body, now limp and totally numb, slammed to the floor, landing on the buttock and lumbar area.  He lay in the floor for some 10 or 15 minutes, his body deadened in a "paralyzed" state.  After this time in "paralysis," feeling slowly began returning; and, in another 10 or so minutes, he was able to roll over and gradually get up.  According to the Veteran, the rest of the morning and afternoon were uneventful, but by late evening a numbness began developing in his fingers.  It was at this point he realized he had a more serious injury from the fall than he originally suspected.  According to the Veteran, the next morning he woke with increasing neurological symptoms and made an appointment with the VA clinic.  

In correspondence received in October 2006, the Veteran reported that he fell backwards in his home on December 18, 2000, striking the back of his head in a chair, violently snapping his head forward creating a "new" injury to his cervical spine and since that time his symptoms have either been created in whole from this fall or have been exacerbated due to this fall.  According to the Veteran, the fall was caused by his legs, primarily his right leg, collapsing causing him to stumble backward and tripping over a foot stool and corner of an end table which created at least in part his cervical injury.  The Veteran has provided similar accounts of the fall in other correspondence as well, and most recently submitted written argument in August 2012, which provides substantially similar details.  

A December 21, 2000 treatment report reveals the Veteran's complaint that he had been falling more often and that he fell the previous Monday.  By that account, since the fall, the second and third fingers on the right hand had gotten numb.  A January 2001 VA treatment record indicates the Veteran arrived complaining of continued falling.  The Veteran reported that he is falling more because of the pain and the neurological problems he is getting from his lower back. 

Thus, the evidence appears to substantiate a fall in December 2000, as well as treatment soon after for numbness in the fingers of the right hand.  The Board remanded this case in February 2012 to obtain a medical opinion regarding whether the December 2000 fall had permanently worsened the Veteran's cervical spine disorder.  The May 2012 VA examiner diagnosed degenerative disc disease with underlying osteoarthritis and associated upper extremity radiculopathy of the cervical spine.  

After a detailed review of the claims file, the May 2012 VA examiner opined that the Veteran's cervical spine condition less likely than not has been aggravated beyond its normally expected medical progression by the fall the Veteran reportedly suffered in December 2000.  The rationale was that, although the Veteran's cervical spine disorder was worse in imaging taken a few years after the fall than it had been prior to and immediately after, this was the type of worsening that would be expected as the natural progress of the disorder, and there is no permanent worsening that can be directly related to the fall.  

Regarding the condition prior to the fall, the May 2012 VA examiner noted that a March 1989 radiographic report confirmed C4-5 vertebral body fusion with moderate diffuse cervical spondylosis and mild to moderate bilateral foraminal stenosis at multiple levels secondary to spondylosis.  In addition, there were three calcific densities projecting posterior to the C6 spinous process that were felt to represent ligamentum nuchae dystrophic calcifications.  A subsequent myelogram in October 1990 confirmed a bulging disc at the level of the fusion of C5-6 with minimal bulging at the levels of C4-5 and C6-7.  The December 2000 report, post fall, revealed X-ray evidence of the fusion at C5-6 with spondylolisthesis, a lot of degenerative disc disease and degenerative joint disease, and some calcific densities posterior to C6.  According to the examiner, from the previous report, this is basically what appears to be probably unchanged.  The films taken after the fall in December 2000 showed no acute damage and no significant changes to the cervical spine from previous radiographs.  

In addition, a November 2004 report compared the MRI scan of April 2000 with a more recent MRI scan of October 2004.  The examiner confirmed evidence for ongoing degenerative disc disease with a likely small herniation to the left of L5-S1, increased bulging of L2-3, and a new flat annular tear and herniation to the left at L1-2.  These new changes in the spine were not noted in the radiology report reviewed four years prior, and just following the Veteran's fall.  The May 2012 VA examiner opined that the findings noted on MRI of October 2004 more likely than not represent the natural progression of the degenerative disease noted to be present in the cervical spine on past radiographic reports, prior to, and at the time of the December 2000 fall.  In consideration that radiology reports and clinical assessments by neurological specialists in 2004 note no new damage to the spine in December 2000, but note likely medically expected progression of the degenerative changes in the spine.  The May 2012 VA examiner also noted that EMG/NVC testing in September 2004 confirmed right-sided carpal tunnel syndrome, which accounts for the Veteran's complaints of onset of numbness and weakness in the right hand in December 2000, and is a condition that is not related to cervical radiculopathy.

The May 2012 opinion is the only medical opinion of record that specifically deals with the question of aggravation.  As noted previously, the questions of direct incurrence of a cervical spine disorder in service and secondary incurrence of a cervical spine disorder have already been decided in a final September 1997 Board decision and are not at issue here.  The Board finds the May 2012 opinion to be persuasive on the question of aggravation by a service-connected disability, that is, as secondary to the post-service fall in December 2000.  The opinion directly addresses the pertinent evidence and the Veteran's contentions.  

The Veteran has asserted that the specific worsening in his condition resulting from the December 2000 fall consists of upper extremity neurological symptoms, which he contends did not exist prior to the fall; however, a February 1986 private treatment report from P.E.S., M.D. reveals complaint of tingling down the outside aspect of the right upper extremity following a motor vehicle accident in July 1985.  The Veteran has repeatedly referred to a November 2004 report from his private physician which refers to an October 2004 MRI showing an area of damage just below the C5-6 fusion.  The Veteran asserts that this represents a worsening of his cervical spine disorder due to the December 2000 fall.  Notably, the Veteran does not mention a September 20, 2004 motor vehicle accident in which he was struck from behind resulting in neck pain and burning in his hands.  A private evaluation in March 2005 described this as a fairly significant accident.  The Veteran had difficulty moving around after the accident.  The examiner noted an EMG conducted after the accident showing carpal tunnel syndrome and subacute left C5, C6, and C7 radiculopathies.  Thus, the Veteran's assertion that upper extremity neurological symptoms did not exist prior to the December 2000 fall is contradicted by the clinical evidence and is not credible.  

While the Veteran believes his cervical spine disorder was worsened by the December 2000 fall, and he is competent to describe his symptoms, distinguishing a permanent worsening of a disorder from the expected and natural progression of the disorder is not a matter for lay speculation, but requires medical knowledge.  Such an opinion requires knowledge of the normal progression of the disease process of the spine, would require testing unavailable to a lay person (such as X-rays, CT scan, EMG), and involves complex questions of relationship between orthopedic injury and neurological disorders, including the question of whether neurologic symptoms or disorder are due to a cervical spine injury or are due to a distinct neurological problem such as carpal tunnel syndrome.  The Veteran's assertions are given less probative weight than the reasoned and neutral opinion of the May 2012 VA examiner.  

In sum, the Veteran's current cervical spine disorder was not permanently worsened by any service-connected disability, including the December 2000 post-service fall.  As such, service connection for aggravation of the cervical spine disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Reopening of service connection for an acquired psychiatric disorder, claimed as impairment of ability to control rage reaction due to in-service asphyxia, is denied.  

Service connection for a left knee disorder, claimed as secondary to service-connected lumbar fracture residuals and associated lower extremity neurological abnormalities, is denied.

Service connection for aggravation of a cervical spine disorder is denied.


REMAND

Pursuant to the Board's February 2012 decision, the VA Appeals Management Center (AMC) issued a decision in February 2012 granting service connection for erectile dysfunction, assigning a zero percent rating for erectile dysfunction, and granting special monthly compensation for loss of use of a creative organ, effective December 2, 2005.  In August 2012, the Veteran submitted correspondence expressing disagreement with the December 2, 2005 effective date of each grant.  The correspondence was addressed to the AMC.  VA regulations require that a Notice of Disagreement must be sent to the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another VA office.  See 38 C.F.R. § 20.300 (2011).  In this case, the February 2012 decision was issued by the AMC, and the requirements of 38 C.F.R. § 20.300 are met.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2011); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal for an effective date earlier than December 2, 2005 for the grant of service connection for erectile dysfunction and the grant of SMC for loss of use of a creative organ is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of entitlement to an effective date earlier than December 2, 2005 for the grant of service connection for erectile dysfunction and the grant of SMC for loss of use of a creative organ.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely Substantive Appeal must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


